Citation Nr: 1712622	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  16-10 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to nonservice-connected disability pension benefits.

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a right ankle disability.
 
4.  Entitlement to service connection for a right foot disability.
 
5.  Entitlement to service connection for a back disability.
 
6.  Entitlement to service connection for right lower extremity radiculopathy. 

7.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and agoraphobia. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has expanded the claim for anxiety disorder and agoraphobia, as reflected on the title page, to encompass any diagnosed disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and information of record).

The Board also notes that, during the course of the appeal, the Veteran changed representation from Wisconsin Department of Veterans Affairs to Veterans of Foreign Wars of the United States.  See December 2012 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, and August 2014 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for back disability, right ankle disability, right foot disability, right lower extremity radiculopathy, and acquired psychiatric disorder, to include anxiety disorder and agoraphobia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve during a time of war.

2.  The Veteran does not have a current right knee disability and a continuing right knee disorder has not been shown at any time since service.


CONCLUSIONS OF LAW

1.  The basic eligibility criteria for nonservice-connected disability pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


Nonservice-Connected Pension Benefits

The Veteran seeks entitlement to nonservice-connected pension benefits.  By statute, VA shall pay to each veteran of a period of war who meets the service requirements specified, and who is permanently and totally disabled from a nonservice-connected disability not the result of the veteran's willful misconduct, a pension at the rate prescribed.  38 U.S.C.A. § 1521; see also 38 C.F.R. § 3.3. 

A veteran meets the service requirements for pension if he served in active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  Most pertinent to this case, the Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B), (33); 38 C.F.R. § 3.2(f), (i).

Based on a review of the record, the Board finds that the criteria for basic eligibility for nonservice-connected pension benefits have not been met because the Veteran did not serve during a period of war as defined in the applicable statutes and regulations.  See 38 U.S.C.A. §§ 1501, 1521; 38 C.F.R. §§ 3.2, 3.3.  The Veteran finished active duty service in August 1962, and the wartime period for the Vietnam era did not begin until August 1964 for those who did not serve in the Republic of Vietnam.  While the Veteran reports that he served during a period of time called the Berlin Crisis, he did not serve in one of the wartime periods established by law as qualifying him for nonservice-connected pension.  Thus, non-service connected pension is denied.

Service Connection for Right Knee Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection requires evidence establishing that the Veteran currently has the disability for which service connection is sought.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, the Veteran seeks entitlement to service connection for right knee disability.  

The Board notes that the Veteran's service treatment records show the Veteran sought treatment in April 1962, complaining of pain in his right knee after long periods on his feet.  Examination showed no abnormality.  The Veteran's July 1962 separation examination is silent for knee complaints.  All pertinent systems were evaluated as normal and no pertinent complaints were made.

In any event, service connection may not be granted for right knee disability, as thorough review of the Veteran's records reflects that the Veteran has not been diagnosed with a right knee disability at any point from the time of his November 2012 claim to the present.  Moreover, there is no objective evidence that shows the presence of any continuing or chronic right knee disorder of any sort at any time after service.

The Veteran underwent VA examination in October 2015 in relation to his claim.  The VA examiner opined that the Veteran did not have a current right knee diagnosis.  The VA examiner instead noted the Veteran's right lower extremity radiculopathy, which remains on appeal.  While the October 2015 VA examination is not adequate to decide the radiculopathy claim, which is remanded below, it is adequate for purposes of determining whether the Veteran has a current right knee disability.  The October 2015 VA examiner reviewed the Veteran's claims file, including his treatment records, interviewed the Veteran, and examined the Veteran.  Based on the interview, examination, and record review, the VA examiner then opined that the Veteran's right knee is normal.

The Veteran's own reports are in accord with the VA examiner's findings of a normal right knee.  The Veteran has not reported right knee symptomatology.  Instead, the Veteran filed a claim for right leg problems, complaining of pain and numbness in his leg.  The RO separated the claim into a claim for service connection for right knee disability and a claim for service connection for right lower extremity radiculopathy, which is remanded below.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  In the absence of a diagnosis of a right knee disability, service connection cannot be granted. 

The Board finds that service connection is not warranted for a right knee disability.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claim of entitlement to service connection for right knee disability.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Eligibility for nonservice-connected pension benefits is denied.

Entitlement to service connection for a right knee disability is denied.


REMAND

Review of the record reveals that a remand of the Veteran's remaining claims is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran seeks service connection for back, right ankle, and right foot disability, right lower extremity radiculopathy, and acquired psychiatric disorder, to include anxiety disorder and agoraphobia.  He reports that he injured his back and right leg during basic training.  See February 2013 Veteran's Statement.  He also reports that he received medical treatment in service, including a week-long hospital stay, was issued a cane, and was placed on light or no duty.  The Veteran indicates that he started to get depressed and experience anxiety attacks during service as a result of the back and leg pain.  The Veteran also reports that he started to panic during a tear gas training in service, and during an incident when a door jammed and he could not exit, and that he has been afraid of small places since that time.  The Veteran has also reported medical treatment at a VA facility shortly after separation from service, but it does not appear an attempt has been made to identify the facility, or obtain the records.

The Veteran's medical records from service do not show the reported week-long hospital visit for a back and leg injury.  The RO conducted searches for clinical records from Fort Ord for 1961 and 1962 and from Fort Lewis for 1962.  The Veteran is competent to report a fall in service as well as symptomatology and treatment.  Unfortunately, the Board is unable to fully evaluate the credibility of the Veteran's assertions at this point.  Further VA examination is appropriate for the reasons stated below, and the examiner is free to discuss whether there is any medical reason to accept or reject the Veteran's contentions.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by VA when requesting opinions and making credibility determinations with an undeveloped record, and recognizing that fact-finding is a responsibility that is ultimately committed to the Board and not a VA medical examiner).  It should also be indicated whether it appears that any of the disorders at issue could reasonably be attributed to an old injury such as is described to have happened in service.

The Veteran underwent VA examination in October 2015.  The VA examiner recognized that the Veteran has a back condition with right lower extremity radiculopathy.  The VA examiner noted that the Veteran experiences back pain and right leg pain and numbness, and that these symptoms limit movement of the leg.  The VA examiner also noted that the Veteran reported a back injury in service.  The VA examiner opined that the Veteran's current right leg condition, described as right leg radiculopathy, was less likely than not the result of the Veteran's right knee condition noted in the Veteran's April 1962 service treatment record.  The VA examiner explained that there was no evidence of a chronic right knee problem or right lower extremity radiculopathy in service, that the Veteran's separation examination was negative for a right knee or right leg condition, and that the Veteran's private treatment records show that he reported his right leg pain began in the 1990s.  However, the VA examiner based his opinion on the Veteran's service treatment records and did not account for the Veteran's lay testimony regarding his in-service back and leg injury and following symptomatology.  The VA examiner focused his opinion on whether the current condition was related to the right knee condition noted in the STRs, and did not opine as to whether the condition was related to service, to include the Veteran's reported in-service fall.  The VA examiner also did not address the Veteran's back disorders and any ankle or foot disorders.  Accordingly, remand is appropriate in order to obtain additional medical opinion regarding the nature of the Veteran's back and right leg disorders and whether such disorders are related to service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In addition, the Veteran has not undergone VA examination in relation to his acquired psychiatric disorder service connection claim.  VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's private physician indicated that the Veteran suffers from anxiety and does not leave his house without his wife.  The Veteran contends that his symptomatology began following his in-service accident.  Given these facts, VA examination is warranted to determine the nature of the Veteran's acquired psychiatric disorders, including the claimed anxiety and agoraphobia, and whether such disorders are related to service.

While on remand, the Veteran should be given another opportunity to identify any additional private treatment records relevant to the claims on appeal that have not been obtained.  All identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After securing any necessary authorization, obtain any additional private treatment records as the Veteran may identify relevant to his claims.  He is encouraged to identify any records that might be available from the date of separation from service.  The Veteran should also be asked to identify the VA facility wherein he reported treatment shortly after service.  If he does so, that facility should be contacted in an attempt to obtain records.  It should be indicated that if the records may have been archived, they should still be obtained if at all possible.  If the facility is unable to locate records, it should so certify so that a finding of unavailability might be made.  All attempts to obtain records should be documented in the claims folder.

2.  After conducting the development directed in paragraph 1, schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine the nature of any current back, right ankle, right foot, and/or right lower extremity conditions, and whether such conditions are related to service.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify all diagnoses for the Veteran's back, right ankle, right foot, and/or right lower extremity present at any time during the claim period (i.e., from November 2012 to the present).

For each diagnosis, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition had its onset during the Veteran's service or results from or was caused by any injury or disease that occurred in service, to include the Veteran's reported in-service back and leg injury.  

If the Veteran's reports are discounted, the examiner should provide a rationale for doing so (e.g., whether there is any medical reason to accept or reject his contentions).  The examiner should indicate whether there are disorders or diagnoses that appear that they could reasonably have been caused by an old inservice injury such as described by the Veteran or whether there are medical bases to conclude that the pathology is more likely related to other injury, advancing age, or other etiology.

Complete, clearly-stated rationale for the conclusions reached must be provided.

3.  After conducting the development directed in paragraph 1, schedule the Veteran for a VA psychiatric examination to determine the nature of any current psychiatric disorders, and whether such disorders are related to service.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify any current diagnoses the Veteran has presented related to his psychiatric disorders at any time during the claim period (i.e., from November 2012 to the present).

For each diagnosis, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition had its onset during the Veteran's service or may result from claimed back and leg injury, the reported tear gas training, or the reported incident when a door jammed and he could not exit during training.

If the Veteran's reports are discounted, the examiner should provide a rationale for doing so (e.g., whether there is any medical reason to accept or reject his contentions).

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


